Citation Nr: 1520104	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-25 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for diabetes mellitus with erectile dysfunction and retinopathy.

2.  Entitlement to a rating higher than 20 percent for peripheral neuropathy of the left upper extremity associated with diabetes mellitus with erectile dysfunction and retinopathy.

3.  Entitlement to a rating higher than 20 percent for peripheral neuropathy of the right upper extremity associated with diabetes mellitus with erectile dysfunction and retinopathy.

4.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the left lower extremity associated with diabetes mellitus with erectile dysfunction and retinopathy.

5.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the right lower extremity associated with diabetes mellitus with erectile dysfunction and retinopathy.
REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to December 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to service connection for bone spurs of the heels and feet has been raised by the record in a September 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.

REMAND

The Board finds that a remand for VA examination is necessary prior to adjudication of the Veteran's claims.

The Veteran is currently rated as 20 percent disabled for diabetes mellitus.  Higher ratings for diabetes mellitus require "regulation of activities" defined as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).  

The issue in this matter is whether it is medically necessary for the Veteran to avoid strenuous occupational and recreational activities due to his service-connected diabetes mellitus.  The Board acknowledges that there is medical evidence in the record that appears, on its face, to support the Veteran's contentions that his activities are restricted due to his service-connected diabetes mellitus.  For example, an October 2011 statement by Dr. Lizardo contains a statement regarding regulation of activities.  However, the Board notes that this statement is contradicted by contemporaneous VA treatment records in which the Veteran is encouraged to be more physically active.  Accordingly, the Board finds that a remand for an examination is necessary to clarify whether the Veteran's diabetes mellitus disability requires regulation of activities.  

It is recognized that the Veteran's peripheral neuropathy, also at issue here, causes limitations.  In light of the remand for an examination for the Veteran's diabetes mellitus appeal and the fact the examination for the diabetic neuropathy is well over three years old, the Board finds that the evaluation for the service-connected diabetic neuropathy of the bilateral upper and lower extremities warrants a new examination.

On remand, the AOJ should ensure that all available VA and non-VA treatment records are obtained.  38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that updated VA and non-VA treatment records are obtained. 

2.  Following completion of the above, schedule a VA compensation examination to determine the current level of severity of the Veteran's diabetes mellitus with erectile dysfunction and retinopathy and diabetic peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file. 

(a)  The examiner must make specific findings consistent with the rating criteria for diabetes mellitus, listed under 38 C.F.R.  § 4.119, Diagnostic Code 7913 (2014).  

(b)  The examiner is asked to provide an opinion as to whether it is medically necessary for the Veteran to avoid strenuous occupational and recreational activities due to diabetes mellitus with erectile dysfunction and retinopathy or related conditions, to include peripheral neuropathy.  The examiner should address the October 2011 statement signed by Dr. Lizardo and the contemporaneous VA treatment records in which he was encouraged to be more physically active.

(c)  The examiner should identify any complications of diabetes mellitus (other than peripheral neuropathy of the bilateral upper and lower extremities), to include erectile dysfunction and retinopathy, noting their related symptoms and functional impairment.

(d)  The examiner should also make specific findings consistent with the rating criteria for peripheral neuropathy of the left upper extremity (Diagnostic Code 8514), right upper extremity (Diagnostic Code 8516), and left and right lower extremities (Diagnostic Codes 8599-8520). 

(e)  Also, the examiner should comment on functional impairment caused by the disorders at issue.  

A complete rationale should be given for all opinions and conclusions expressed.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  They should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

